Exhibit 10.1

 

FORM OF
INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into this
day of                     , 201   , among PHH Corporation, a Maryland
corporation (the “Company”), and        (“Indemnitee”).

 

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve as officers and directors of
the Company;

 

WHEREAS, highly qualified individuals have become more reluctant to serve
corporations as directors or officers unless they are provided adequate
protection through insurance and indemnification against the risks of claims and
actions against them arising out of their service to and activities on behalf of
such corporations;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining such individuals is
detrimental to the best interests of the Company’s stockholders and the Company
should act to assure such individuals that there will be increased certainty of
such protection in the future;

 

WHEREAS, it is reasonable, prudent and necessary for the Company to
contractually obligate itself to indemnify, and to advance expenses on behalf
of, such individuals to the fullest extent permitted by applicable law so that
they will serve or continue to serve the Company free from undue concern that
they will not be so indemnified;

 

WHEREAS, at the request of the Company, Indemnitee currently serves as [a member
of the Company’s Board of Directors] [and] [an officer of the Company] and may,
therefore, be subjected to claims, suits or proceedings arising as a result of
[his][her] service;

 

WHEREAS, as an inducement to Indemnitee to continue to serve as such [director]
[and] [officer], the Company has agreed to enter into this Agreement to
indemnify and advance expenses and costs incurred by Indemnitee in connection
with any claims, suits or proceedings arising as a result of [his][her] service,
to the maximum extent permitted by law;

 

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that
Indemnitee be indemnified on the terms set forth in this Agreement; and

 

WHEREAS, this Agreement is a supplement to and in furtherance of the provisions
of the Company’s Charter and Bylaws regarding indemnification and advancement of
expenses and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of the Indemnitee thereunder.

 

WHEREAS, the Company and Indemnitee have entered into an [Indemnification
Agreement], dated [ · ] (the “Original Indemnification Agreement”).

 

WHEREAS, upon the execution hereof by the Company and the Indemnitee, the
Company and the Indemnitee desire to terminate the Original Indemnification
Agreement in all respects, whereupon the Original Indemnification Agreement
shall be of no further force and effect.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

--------------------------------------------------------------------------------


 

Section 1.                                           Definitions. For purposes
of this Agreement:

 

(a)                                 “Change in Control” shall be deemed to have
occurred if the event set forth in any one of the following paragraphs shall
have occurred:

 

(i)                                     any Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company (not including in
the securities beneficially owned by such Person any securities acquired
directly from the Company) representing 40% or more of the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause
(1) of paragraph (iii) below; or

 

(ii)                                  the following individuals cease for any
reason to constitute a majority of the number of directors then serving: 
individuals who, on the date hereof, constitute the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the date
hereof or whose appointment, election or nomination for election was previously
so approved or recommended; or

 

(iii)                               there is consummated a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other corporation, other than (1) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof), in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any subsidiary of the Company, at least 70% of the combined voting power of
the securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, and in proportion to
their voting power immediately prior to such merger or consolidation, or (2) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 25% or more of
the combined voting power of the Company’s then outstanding securities; or

 

(iv)                              the stockholders of the Company approve a plan
of complete liquidation or dissolution of the Company or there is consummated an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets, other than a sale or disposition by the Company of all
or substantially all of the Company’s assets to an entity, at least 70% of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.  Notwithstanding the
foregoing, a “Change in Control” shall not be deemed to have occurred by virtue
of the consummation of any transaction or series of integrated transactions
immediately following which the record holders of the common stock of the
Company immediately prior to such transaction or series of transactions continue
to have substantially the same proportionate ownership in an entity which owns
all or substantially all of the assets of the Company immediately following such
transaction or series of transactions.

 

(b)                                 “Corporate Status” means the status of a
person who is or was a director, officer, employee or agent of the Company or
one or more of its subsidiaries.

 

(c)                                  “Disinterested Director” means a director
of the Company who is not and was not a party to the Proceeding in respect of
which indemnification is sought by Indemnitee.

 

(d)                                 “Effective Date” means the date set forth in
the first paragraph of this Agreement.

 

(e)                                  “Expenses” shall include any and all
reasonable and out-of-pocket attorneys’ fees and costs, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, federal, state, local or foreign taxes imposed on Indemnitee as a result
of the actual or deemed receipt of any payments under this Agreement, ERISA
excise taxes and penalties and any other disbursements or expenses incurred in
connection with prosecuting, defending,

 

--------------------------------------------------------------------------------


 

preparing to prosecute or defend, investigating, being or preparing to be a
witness in or otherwise participating in any Proceeding or any Entitlement
Proceeding.  Expenses shall also include Expenses incurred in connection with
any appeal resulting from any Proceeding or any Entitlement Proceeding
including, without limitation, the premium, security for and other costs
relating to any cost bond, supersedeas bond or other appeal bond or its
equivalent.

 

(f)                                   “Independent Counsel” means a law firm, or
a member of a law firm that is experienced in matters of corporation law and
neither presently is, nor in the past five years has been, retained to
represent: (i) the Company or Indemnitee in any matter material to either such
party, or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.  Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.  If a Change in Control has not
occurred, Independent Counsel shall be selected by the Board, with the approval
of Indemnitee, which approval will not be unreasonably withheld.  If a Change in
Control has occurred, Independent Counsel shall be selected by Indemnitee, with
the approval of the Board, which approval will not be unreasonably withheld.

 

(g)                                  “Person” as used herein shall be broadly
interpreted to include, without limitation, any corporation, company, group,
partnership or individual.

 

(h)                                 “Proceeding” includes any threatened,
pending or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation, administrative hearing or any other proceeding,
whether civil, criminal, administrative or investigative (including on appeal),
except (i) an Entitlement Proceeding or (ii) any such action, suit, arbitration,
alternate dispute resolution mechanism, administrative hearing or other
proceeding completed on or before the Effective Date unless otherwise
specifically agreed in writing by the Company and Indemnitee.  If Indemnitee
reasonably believes that a given situation may lead to or culminate in the
institution of a Proceeding, such situation shall also be considered a
Proceeding.

 

Section 2.                                           Services by Indemnitee. 
Indemnitee currently serves as a director, officer or employee of the Company or
of one or more of its subsidiaries.  However, this Agreement shall not impose
any obligation on Indemnitee or the Company to continue Indemnitee’s service to
the Company or any of its subsidiaries beyond any period otherwise required by
law or by other agreements or commitments of the parties, if any.

 

Section 3.                                           Indemnification — General. 
The Company shall indemnify, and advance Expenses to, Indemnitee (a) as provided
in this Agreement and (b) otherwise to the fullest extent permitted by Maryland
law in effect on the date hereof (including applicable case law) and as amended
from time to time; provided, however, that, to the extent permitted by Maryland
law, no change in Maryland law shall have the effect of reducing the benefits
available to Indemnitee hereunder based on Maryland law as in effect on the date
hereof.  The rights of Indemnitee provided in this Section 3 shall include,
without limitation, the rights set forth in the other sections of this
Agreement, including any additional indemnification permitted by
Section 2-418(g) of the Maryland General Corporation Law (“MGCL”).

 

Section 4.                                           Proceedings Other Than
Proceedings by or in the Right of the Company.

 

(a)                                 Indemnitee shall be entitled to the rights
of indemnification provided in this Section 4 if, by reason of Indemnitee’s
Corporate Status, he or she was or is, or is threatened to be, made a party to
or a witness in any threatened, pending, or completed Proceeding, other than a
Proceeding by or in the right of the Company.  Pursuant to this
Section 4, Indemnitee shall be indemnified against all judgments, penalties,
fines and amounts paid in settlement and all Expenses actually and reasonably
incurred by Indemnitee or on his or her behalf in connection with a Proceeding
by reason of Indemnitee’s Corporate Status unless it is established that (i) the
act or omission of Indemnitee was material to the matter giving rise to the
Proceeding and (a) was committed in bad faith or (b) was the result of active
and deliberate dishonesty, (ii) Indemnitee actually received an improper
personal benefit in money, property or services, or (iii) in the case of any
criminal Proceeding, Indemnitee had reasonable cause to believe that his conduct
was unlawful.

 

(b)                                 Indemnitee shall be deemed to have acted in
good faith if, in performing his or her duties, Indemnitee relied on any
information, opinion, report or statement, including any financial statement or
other financial data prepared or presented by:

 

--------------------------------------------------------------------------------


 

(i)                                     an officer or employee of the Company
whom Indemnitee reasonably believes to be reliable and competent in the matters
presented;

 

(ii)                                  a lawyer, certified public accountant,
investment banker, engineer, consultant, investment or financial advisor or
other person, as to a matter which Indemnitee reasonably believes to be within
the person’s professional or expert competence; or

 

(iii)                               a committee of the Board on which Indemnitee
does not serve, as to a matter within its designated authority, if Indemnitee
reasonably believes the committee to merit confidence.

 

(c)                                  Indemnitee has not acted in good faith if
he or she had any knowledge concerning the matter in question which would cause
the reliance set forth in paragraph (b) above to be unwarranted.

 

Section 5.                                           Proceedings by or in the
Right of the Company.

 

(a)                                 Indemnitee shall be entitled to the rights
of indemnification provided in this Section 5 if, by reason of Indemnitee’s
Corporate Status, he or she is, or is threatened to be, made a party to or a
witness in any threatened, pending or completed Proceeding brought by or in the
right of the Company to procure a judgment in its favor.  Pursuant to this
Section 5, Indemnitee shall be indemnified against all amounts paid in
settlement and all Expenses actually and reasonably incurred by Indemnitee or on
his or her behalf in connection with such Proceeding unless it is established
that (i) the act or omission of Indemnitee was material to the matter giving
rise to such a Proceeding and (a) was committed in bad faith or (b) was the
result of active and deliberate dishonesty or (ii) Indemnitee actually received
an improper personal benefit in money, property or services.

 

(b)                                 Indemnitee shall be deemed to have acted in
good faith if, in performing his or her duties, Indemnitee relied on any
information, opinion, report or statement, including any financial statement or
other financial data prepared or presented by:

 

(i)                                     an officer or employee of the Company
whom Indemnitee reasonably believes to be reliable and competent in the matters
presented;

 

(ii)                                  a lawyer, certified public accountant,
investment banker, engineer, consultant, investment or financial advisor or
other person, as to a matter which Indemnitee reasonably believes to be within
the person’s professional or expert competence; or

 

(iii)                               a committee of the Board on which Indemnitee
does not serve, as to a matter within its designated authority, if Indemnitee
reasonably believes the committee to merit confidence.

 

(c)                                  Indemnitee has not acted in good faith if
he or she had any knowledge concerning the matter in question which would cause
the reliance set forth in paragraph (b) above to be unwarranted.

 

Section 6.                                           Court-Ordered
Indemnification.  Notwithstanding any other provision of this Agreement, a court
of appropriate jurisdiction, upon application of a director or officer
(including the Indemnitee) and such notice as the court shall require, may order
indemnification in the following circumstances:

 

(a)                                 if it determines a director or officer is
entitled to reimbursement under Section 2-418(d)(1) of the MGCL, the court shall
order indemnification, in which case the director or officer shall be entitled
to recover the expenses of securing such reimbursement; or

 

(b)                                 if it determines that the director or
officer is fairly and reasonably entitled to indemnification in view of all the
relevant circumstances, whether or not the director or officer (i) has met the
standards of conduct set forth in Section 2-418(b) of the MGCL or (ii) has been
adjudged liable for receipt of an improper personal benefit under
Section 2-418(c) of the MGCL, the court may order such indemnification as the
court shall deem proper. However, indemnification with respect to any Proceeding
by or in the right of the Company or in which liability shall have been adjudged
in the circumstances described in Section 2-418(c) of the MGCL shall be limited
to Expenses.

 

--------------------------------------------------------------------------------


 

Section 7.                                           Indemnification for
Expenses of a Party Who is Wholly or Partly Successful.  Notwithstanding any
other provision of this Agreement, and without limiting any such provision, to
the extent that Indemnitee is, by reason of his Corporate Status, made a party
to and is successful in accordance with the standards in Section 4 or Section 5,
as applicable, on the merits or otherwise, in the defense of any Proceeding, he
shall be indemnified for all Expenses actually and reasonably incurred by him or
on his behalf in connection therewith.  If Indemnitee is not wholly successful
in accordance with the standards in Section 4 or Section 5, as applicable, in
such Proceeding such that he would not be entitled to indemnification as to some
or all matters under Section 4 or Section 5, as applicable, but is successful in
accordance with the standards in Section 4 or Section 5, as applicable, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee under this
Section 7 for all Expenses actually and reasonably incurred by him or on his
behalf in connection with each successfully resolved claim, issue or matter. 
For purposes of this Section and without limitation, the termination of any
claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.  Notwithstanding anything to the contrary contained herein, regardless
of the outcome of any Proceeding, Indemnitee’s defense in any such Proceeding
shall be deemed successful for purposes of this Section 7 so long as none of the
matters set forth in the last sentence of Section 4(a) or Section 5(a) above, as
applicable, shall have been conclusively established.

 

Section 8.                                           Advance of Expenses.  The
Company shall advance from time to time (whether prior to, during or after final
disposition of any applicable Proceeding or Entitlement Proceeding) all
reasonable Expenses incurred by or on behalf of Indemnitee in connection with
(a) any Proceeding to which Indemnitee is, or is threatened to be, made a party
or a witness or (b) any Entitlement Proceeding, in each case, within ten days
after the receipt by the Company of a written statement or statements from
Indemnitee that (i) requests such advance or advances, (ii) reasonably evidences
the Expenses incurred by Indemnitee and (iii) (A) if such statement relates to a
Proceeding pursuant to (a) above,  includes or is preceded or accompanied by a
written affirmation and undertaking by Indemnitee in substantially the form
attached hereto as Exhibit A (with any modifications as the Company may require
so that such affirmation and undertaking is in accordance with the MGCL or other
applicable law as in effect at the time of the execution thereof) or (b) if such
statement relates to an Entitlement Proceeding pursuant to (b) above, includes
or is preceded or accompanied by an undertaking in substantially the form
attached hereto as Exhibit B (with any modifications as the Company may require
so that such undertaking is in accordance with the MGCL or other applicable law
as in effect at the time of the execution thereof).  To the extent that Expenses
advanced to Indemnitee do not relate to a specific claim, issue or matter in a
Proceeding, such Expenses shall be allocated on a reasonable and proportionate
basis.  The undertaking required by this Section 8 shall be an unlimited general
obligation by or on behalf of Indemnitee and shall be accepted without reference
to Indemnitee’s financial ability to repay such advanced Expenses and without
any requirement to post security therefor.  Advances shall be unsecured and
interest free.  Such advances are deemed to be an obligation of the Company to
Indemnitee hereunder, and shall in no event be deemed a personal loan.

 

Section 9.                                           Procedure for Determination
of Entitlement to Indemnification.

 

(a)                                 To obtain indemnification under this
Agreement, Indemnitee shall submit to the Company a written request, including
therein or therewith such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification.  The Secretary of the
Company shall, promptly upon receipt of such a request for indemnification,
advise the Board of Directors in writing that Indemnitee has requested
indemnification.

 

(b)                                 Upon the written request by Indemnitee for
indemnification pursuant to the first sentence of Section 9(a) hereof, a
determination, if required by applicable law and in connection with a
Proceeding, with respect to Indemnitee’s entitlement thereto shall promptly be
made in the specific case: (i) if a Change in Control shall have occurred, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee; or (ii) if a Change of Control shall not have occurred,
(A) by the Board (or a duly authorized committee thereof) by a majority vote of
a quorum consisting of Disinterested Directors (as herein defined), or (B) if a
quorum of the Board consisting of Disinterested Directors is not obtainable or,
even if obtainable, such quorum of Disinterested Directors so directs, by
Independent Counsel in a written opinion to the Board, a copy of which shall

 

--------------------------------------------------------------------------------


 

be delivered to Indemnitee, or (C) if so directed by a majority of the members
of the Board, by the stockholders of the Company; and, if it is so determined
that Indemnitee is entitled to indemnification, payment to Indemnitee shall be
made within ten days after such determination.  Indemnitee shall cooperate with
the person, persons or entity making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination.  Any costs or Expenses (including reasonable attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby agrees to indemnify and hold Indemnitee harmless therefrom.

 

Section 10.                                    Presumptions and Effect of
Certain Proceedings.

 

(a)                                 In making a determination with respect to
entitlement to indemnification hereunder relating to a Proceeding, the person or
persons or entity making such determination shall presume that Indemnitee is
entitled to indemnification under this Agreement if Indemnitee has submitted a
request for indemnification in accordance with Section 9(a) of this Agreement,
and the Company shall have the burden of proof to overcome that presumption in
connection with the making of any determination contrary to that presumption.

 

(b)                                 The termination of any Proceeding by
judgment, order, settlement, conviction, a plea of nolo contendere or its
equivalent, or an entry of an order of probation prior to judgment, does not
create a presumption that Indemnitee did not meet the requisite standard of
conduct described herein for indemnification.

 

Section 11.                                    Remedies of Indemnitee.

 

(a)                                 If (i) a determination is made pursuant to
Section 9 of this Agreement that Indemnitee is not entitled to indemnification
under this Agreement, (ii) an advance of Expenses is not timely made pursuant to
Section 8 of this Agreement, (iii) no determination of entitlement to
indemnification shall have been made pursuant to Section 9(b) of this Agreement
within 90 days after receipt by the Company of the request for indemnification,
(iv) payment of indemnification is not made pursuant to Section 7 of this
Agreement within ten days after receipt by the Company of a written request
therefor, or (v) payment of indemnification is not made within ten days after a
determination has been made that Indemnitee is entitled to
indemnification, Indemnitee shall be entitled to (1) an adjudication in an
appropriate court of the State of Maryland, or in any other court of competent
jurisdiction, of his entitlement to such indemnification or advance of Expenses
and/or (2) seek an award in arbitration to be conducted by a single arbitrator
pursuant to the commercial Arbitration Rules of the American Arbitration
Association (any such adjudication or arbitration, including any appeal
therefrom, an “Entitlement Proceeding”).  Indemnitee shall commence such
Entitlement Proceeding within 180 days following the date on which Indemnitee
first has the right to commence such proceeding pursuant to this Section 11(a);
provided, however, that the foregoing clause shall not apply in respect of a
proceeding brought by Indemnitee to enforce his rights under Section 7 of this
Agreement.

 

(b)                                 In any Entitlement Proceeding, the Company
shall have the burden of proving that Indemnitee is not entitled to
indemnification or advance of Expenses, as the case may be.

 

(c)                                  If a determination shall have been made
pursuant to Section 9(b) of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
Entitlement Proceeding, absent a misstatement by Indemnitee of a material fact,
or an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification.

 

(d)                                 In the event that Indemnitee, pursuant to
this Section 11, commences an Entitlement Proceeding, Indemnitee shall be
entitled to recover from the Company, and shall be indemnified by the Company
for, any and all Expenses actually and reasonably incurred by him in such
Entitlement Proceeding (the “Entitlement Proceeding Indemnification Amount”). 
If it shall be determined in such Entitlement Proceeding that Indemnitee is
entitled to receive part but not all of the indemnification or advance of
Expenses sought, the Expenses incurred by Indemnitee in connection with such
Entitlement Proceeding shall be appropriately prorated.  If (i) the Entitlement
Proceeding Indemnification Amount is greater than the aggregate amount of all
advances of Expenses made pursuant to Section 8(b), the Indemnitee shall be
entitled to recover from the Company an amount equal to (1) the Entitlement

 

--------------------------------------------------------------------------------


 

Proceeding Indemnification Amount, minus (2) the aggregate amount of such
advances of Expenses made pursuant to Section 8(b) and (ii) the Entitlement
Proceeding Indemnification Amount is less than the aggregate amount of all
advances of Expenses made pursuant to Section 8(b), the Company shall be
entitled to recover from the Indemnitee an amount equal to (1) the aggregate
amount of such advances of Expenses made pursuant to Section 8(b), minus (2) the
Entitlement Proceeding Indemnification Amount.  Any payments made pursuant to
this Section 11(d)(i) or 11(d)(ii) shall be made within ten days after any such
determination.

 

Section 12.                                    Defense of the Underlying
Proceeding.

 

(a)                                 Indemnitee shall notify the Company promptly
upon being served with or receiving any summons, citation, subpoena, complaint,
indictment, information, notice, request or other document relating to any
Proceeding which may result in the right to indemnification or the advance of
Expenses hereunder; provided, however, that the failure to give any such notice,
or the lateness or inaccuracy of such notice, shall not disqualify Indemnitee
from the right, or otherwise affect in any manner any right of Indemnitee, to
indemnification or the advance of Expenses under this Agreement unless the
Company’s ability to defend in such Proceeding or to obtain proceeds under any
insurance policy is materially and adversely prejudiced thereby, and then only
to the extent the Company is thereby actually so prejudiced.

 

(b)                                 Subject to the provisions of the last
sentence of this Section 12(b) and of Section 12(c) below, the Company shall
have the right to defend Indemnitee in any Proceeding which may give rise to
indemnification hereunder; provided, however, that the Company shall notify
Indemnitee of any such decision to defend within 15 calendar days following
receipt of notice of any such Proceeding under Section 12(a) above.  The Company
shall not, without the prior written consent of Indemnitee, which shall not be
unreasonably withheld or delayed, consent to the entry of any judgment against
Indemnitee or enter into any settlement or compromise which (i) includes an
admission of fault of Indemnitee or (ii) does not include, as an unconditional
term thereof, the full release of Indemnitee from all liability in respect of
such Proceeding, which release shall be in form and substance reasonably
satisfactory to Indemnitee.  This Section 12(b) shall not apply to any
Entitlement Proceeding.

 

(c)                                  Notwithstanding the provisions of
Section 12(b) above, if in a Proceeding to which Indemnitee is a party by reason
of Indemnitee’s Corporate Status, (i) Indemnitee reasonably concludes, based
upon an opinion of Independent Counsel, that he or she may have separate
defenses or counterclaims to assert with respect to any issue which may not be
consistent with other defendants in such Proceeding, (ii) Indemnitee reasonably
concludes, based upon an opinion of Independent Counsel, that an actual or
apparent conflict of interest or potential conflict of interest exists between
Indemnitee and the Company, or (iii) if the Company fails to assume the defense
of such Proceeding in a timely manner, Indemnitee shall be entitled to be
represented by separate legal counsel of Indemnitee’s choice, subject to the
prior approval of the Company, which shall not be unreasonably withheld, at the
expense of the Company.  In addition, if the Company fails to comply with any of
its obligations under this Agreement or in the event that the Company or any
other person takes any action to declare this Agreement void or unenforceable,
or institutes any Proceeding to deny or to recover from Indemnitee the benefits
intended to be provided to Indemnitee hereunder, Indemnitee shall have the right
to retain counsel of Indemnitee’s choice, subject to the prior approval of the
Company, which shall not be unreasonably withheld, at the expense of the Company
(subject to Section 11(d)), to represent Indemnitee in connection with any such
matter.

 

Section 13.                                    Non-Exclusivity; Survival of
Rights; Insurance; Subrogation.

 

(a)                                 The rights of indemnification and advance of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Charter or Bylaws of the Company or any subsidiary or Portfolio
Company, as applicable, any agreement or a resolution of the stockholders
entitled to vote generally in the election of directors or of the Board, or
otherwise.  No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his
Corporate Status prior to such amendment, alteration or repeal.

 

(b)                                 In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

 

--------------------------------------------------------------------------------


 

(c)                                  The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that Indemnitee has otherwise actually received such payment
under any insurance policy, contract, agreement or otherwise.

 

Section 14.                                    Insurance.  The Company will use
its reasonable best efforts to acquire directors and officers liability
insurance, on terms and conditions deemed appropriate by the Board, with the
advice of counsel, covering Indemnitee or any claim made against Indemnitee for
service as a director or officer of the Company or any of its subsidiaries and
covering the Company for any indemnification or advance of expenses made by the
Company to Indemnitee for any claims made against Indemnitee for service as a
director or officer of the Company or any of its subsidiaries.  Without in any
way limiting any other obligation under this Agreement, the Company shall
indemnify Indemnitee for any payment by Indemnitee arising out of the amount of
any deductible or retention and the amount of any excess of the aggregate of all
judgments, penalties, fines, settlements and reasonable expenses incurred by
Indemnitee in connection with a Proceeding over the coverage of any insurance
referred to in the first sentence of this Section 14.

 

Section 15.                                    Indemnification for Expenses of a
Witness.  Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is, by reason of his Corporate Status, a witness in any
Proceeding, whether instituted by the Company or any other party, and to which
Indemnitee is not a party, he shall be advanced all reasonable Expenses and
indemnified against all Expenses actually and reasonably incurred by him or on
his behalf in connection therewith.

 

Section 16.                                    Termination of Original
Indemnification Agreement. The Company and the Indemnitee hereby terminate the
Original Indemnification Agreement without liability or further obligation on
the part of either party (including any payment obligation).

 

Section 17.                                    Duration of Agreement; Binding
Effect.

 

(a)                                 This Agreement shall continue until and
terminate ten years after the date that Indemnitee shall have ceased to serve as
a director, trustee, officer, employee, or agent of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which Indemnitee served at the request of the Company; provided, that
the rights of Indemnitee hereunder shall continue until the later of final
termination (i) of any Proceeding then pending in respect of which Indemnitee is
granted rights of indemnification or advance of Expenses hereunder and (ii) of
any Entitlement Proceeding.

 

(b)                                 The indemnification and advance of Expenses
provided by, or granted pursuant to, this Agreement shall be binding upon and be
enforceable by the parties hereto and their respective successors and assigns
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business or assets of the
Company), shall continue as to an Indemnitee who has ceased to be a director,
officer, employee or agent of the Company or of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
which such person is or was serving at the request of the Company, and shall
inure to the benefit of Indemnitee and his or her spouse, assigns, heirs,
devisees, executors and administrators and other legal representatives.

 

(c)                                  The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

 

Section 18.                                    Severability.  If any provision
or provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such

 

--------------------------------------------------------------------------------


 

provision held to be invalid, illegal or unenforceable that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby; and (b) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.

 

Section 19.                                    Identical Counterparts.  This
Agreement may be executed in one or more counterparts, each of which shall for
all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement.  One such counterpart signed by the party
against whom enforceability is sought shall be sufficient to evidence the
existence of this Agreement.

 

Section 20.                                    Headings.  The headings of the
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.

 

Section 21.                                    Modification and Waiver; Entire
Agreement.  No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto.  No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.  This Agreement constitutes the full and
entire understanding and agreement among the parties with regard to the subject
matter hereof, and supersedes all prior agreements.

 

Section 22.                                    Notice by Indemnitee.  Indemnitee
shall promptly notify the Company in writing upon being served with any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding or matter which may be subject to indemnification or
advance of Expenses covered hereunder.

 

Section 23.                                    Notices.  All notices and other
communications under this Agreement shall be in writing and shall be deemed
given (i) when delivered personally by hand (with written confirmation of
receipt), (ii) when sent by facsimile (with written confirmation of
transmission) or (iii) three business days following the day sent by overnight
courier (with written confirmation of receipt), in each case at the following
addresses and facsimile numbers (or to such other address or facsimile number as
a party may have specified by notice given to the other party pursuant to this
provision):

 

(a)         If to Indemnitee, to: The address set forth on the signature
page hereto.

 

(b)         If to the Company to:

 

PHH Corporation
3000 Leadenhall Road
Mt. Laurel, New Jersey 08054
Attn: William F. Brown
Senior Vice President, General Counsel and Secretary

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

Section 24.                                    Notice to the Company’s
Stockholders.  Any indemnification of, or advance of Expenses, to Indemnitee
arising out of a Proceeding by or in the right of the Company, shall be reported
in writing to the stockholders of the Company with the notice of the next
stockholders’ meeting or prior to the meeting.

 

Section 25.                                    Governing Law.  The parties agree
that this Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of Maryland, without regard to its
conflicts of laws rules.

 

Section 26.                                    Miscellaneous.  Use of the
masculine pronoun shall be deemed to include usage of the feminine pronoun where
appropriate.

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

ATTEST:

 

PHH CORPORATION 

 

 

 

 

 

 

 

 

By:

 

(SEAL)

 

 

Name:

 

 

Title:

 

 

 

WITNESS:

 

INDEMNITEE 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Address:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF AFFIRMATION AND UNDERTAKING TO REPAY EXPENSES ADVANCED

 

The Board of Directors of PHH Corporation

 

Re: Affirmation and Undertaking to Repay Expenses Advanced

 

Ladies and Gentlemen:

 

This affirmation and undertaking is being provided pursuant to that certain
Indemnification Agreement dated the day of         , 201  , by and between PHH
Corporation, a Maryland corporation, (the “Company”), and the undersigned
Indemnitee (the “Indemnification Agreement”), pursuant to which I am entitled to
an advance of expenses in connection with [Description of Proceeding] (the
“Proceeding”).

 

Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.

 

I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity. I hereby affirm that at all
times, insofar as I was involved as [a director] [an officer] of the Company or
one of its subsidiaries, in any of the facts or events giving rise to the
Proceeding,  (1) I acted in good faith and honestly, (2) I did not actually
receive an improper personal benefit in money, property or services and (3) in
the case of any criminal proceeding, I had no reasonable cause to believe that
my conduct was unlawful.

 

In consideration of the advance of Expenses by the Company incurred by me in
connection with the Proceeding (the “Advanced Expenses”), I hereby agree that
if, in connection with the Proceeding, it is established that (1) an act or
omission by me was material to the matter giving rise to the Proceeding and
(a) was committed in bad faith or (b) was the result of active and deliberate
dishonesty or (2) I actually received an improper personal benefit in money,
property or services or (3) in the case of any criminal proceeding, I had
reasonable cause to believe that my conduct was unlawful, then I shall promptly
reimburse the portion of the Advanced Expenses relating to the claims, issues or
matters in the Proceeding as to which the foregoing findings have been
established and which have not been successfully resolved as described in
Section 7 of the Indemnification Agreement. To the extent that Advanced Expenses
do not relate to a specific claim, issue or matter in the Proceeding, I agree
that such Expenses shall be allocated on a reasonable and proportionate basis.

 

IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on this
       day of        , 201    .

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF UNDERTAKING TO REPAY EXPENSES ADVANCED

 

The Board of Directors of PHH Corporation

 

Re: Undertaking to Repay Expenses Advanced

 

Ladies and Gentlemen:

 

This undertaking is being provided pursuant to that certain Indemnification
Agreement dated the day of         , 201  , by and between PHH Corporation, a
Maryland corporation, (the “Company”), and the undersigned Indemnitee (the
“Indemnification Agreement”), pursuant to which I am entitled to an advance of
expenses in connection with [Description of Proceeding] (the “Entitlement
Proceeding”).

 

Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.

 

In consideration of the advance of Expenses by the Company incurred by me in
connection with the Entitlement Proceeding (the “Advanced Expenses”), I hereby
agree that if, in connection with the Entitlement Proceeding, the Entitlement
Proceeding Indemnification Amount is less than the aggregate amount of all
advances of Expenses made pursuant to Section 8(b), I will pay the Company an
amount equal to (i) the aggregate amount of such advances of Expenses made
pursuant to Section 8(b), minus (ii) the Entitlement Proceeding Indemnification
Amount.

 

IN WITNESS WHEREOF, I have executed this Undertaking on this         day of
       , 201    .

 

--------------------------------------------------------------------------------